Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2021 has been entered.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends on cancelled claim 10. Claim 11 should depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 12 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Instant claim 1 recites “about 7.5 mg/day”. The phrase “about 7.5 mg/day” in claim 1 is a relative phrase, which render the claims indefinite. This relative phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this context, the term “about 7.5 mg/day” which implies that values above and below 7.5 mg/day are permitted. Further, the extent of variance permitted by "about" is unclear in the context. Therefore it is unclear whether “about 7.5 mg/day” for example simply includes a small deviation (e.g. 10%) on either side of the specified value or if it could also include values that deviate much more (e.g. 70- 200%). Thus the interpretation of the phase “about 7.5 mg/day” in this context is unclear as no definitive maximum points or minimum points can be defined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1) Claims 1, and 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Stearns et al. (Annals of Oncology, 2000, pages 17-22, PTO-1449, provided in the parent application).
Stearns discloses a method of treating hot flashes associated with dysfunction of thermoregulation comprising administering paroxetine 10 mg daily i.e at least about 7.5 mg/day. See page 17, abstract; page 21, left hand column, paragraph 2. It is also disclosed that the main cause of hot flashes is due to hypothalamus (the heat regulatory area of the brain) starts overproducing heat i.e hot flash is caused due to thermoregulatory dysfunction. Accordingly administration of paroxetine to a patient suffering from hot flashes inherently treats thermoregulatory dysfunction.
Thus, Stearns anticipates instant claims 1, and 11-12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


2) Claims 1, and 11-12 are rejected under 35 U.S.C. 102(a) as being anticipated by Stearns et al. (Journal of Clinical Oncology, 2005, Vol. 23, pages 6919-6930, see PTO-1449 provided in the parent application).
Stearns discloses a method of treating hot flashes associated with dysfunction of thermoregulation comprising administering paroxetine 10 mg daily i.e at least about 7.5 mg/day. See page 6919, abstract. It is also disclosed that low dosage of paroxetine is recommended, and also teaches that low dose of paroxetine was associated with fewer adverse effects and a similar likelihood of drug discontinuation. See page 6928, left hand column; page 6929. The main cause of hot flashes is when the hypothalamus (the heat regulatory area of the brain) starts overproducing heat i.e hot flash is caused due to thermoregulatory dysfunction. Accordingly administration of paroxetine to a patient suffering from hot flashes inherently treats thermoregulatory dysfunction.
Thus, Stearns anticipates instant claims 1, and 11-12.

Response to Arguments
Applicant's arguments filed on 03/07/3021 have been fully considered but they are not persuasive. It is pointed out that the claimed Allowed on 12/08/2021 were .


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627